DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 1-22-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112


4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2 the recitation “a generally cylindrical pressure chamber” is ambiguous and overly broad. With emphasis on the term “generally”, this is a relative term and does not clearly define the said cylindrical pressure chamber”. Furthermore, the recitation raises the question as whether the pressure chamber is cylindrical or not.

Claims 3-7 are rejected based on their dependency of rejected claim 2.

Allowable Subject Matter

5.	Claims 1 and 8-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 Langham (EP 315329 A) teaches a pneumatic pressure probe that monitors pressure of an organ and comprises a thrust nozzle feature. However Langham does not anticipate nor render obvious a convergent/divergent nozzle adapted to receive pressurized pneumatic fluid from a pressure chamber and to direct the received pressurized pneumatic fluid to an eye to measure intraocular pressure.
Regarding claim 8 Langham does not anticipate nor render obvious a cylindrical passage through a conical slanted PTFE bushing, the cylindrical passage adapted to receive and radially squeeze a hollow tonometric probe shaft so as to prevent pneumatic fluid from escaping the pressure chamber around the probe shaft and to allow axial motion of the probe shaft into and out of the pressure chamber.

Regarding claim 11 Langham does not anticipate nor render obvious a probe tip further comprising a groove formed around a peripheral surface of the cylindrical probe tip, the groove having a bottom surface, a proximal sidewall, and a distal sidewall, the height of the distal sidewall being greater than the height of the proximal sidewall, the groove adapted to receive a rib formed on the inside surface of an elastomeric cap that seals the open end of the cylindrical probe tip, the differing height sidewalls adapted to urge the rib toward the bottom surface and distal sidewall of the groove.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WO 2021205310 A1 APPLANATION TONOMETER HEAD
US 20180296090 A1 Method for measurement of intraocular pressure (IOP) with contact tonometer, involves adjusting force applied by first tonometer tip to cornea to achieve condition when adjacent ends of first and second semicircular portions coincide
EP 315329 A Physiological fluid pressure probe has handle with pressure chamber connected to hollow shaft

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856